DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/11/2020 and 5/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  delete “further” in line 12.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “the plurality of packet header fields” in lines 3-4 to “a plurality of packet header fields”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “an integrated” in line 8 to “the integrated” and delete “further” in line 16.  Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities:  change “the plurality of packet header fields” in lines 3-4 to “a plurality of packet header fields”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  delete “further” in line 14.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “the plurality of packet header fields” in line 4 to “a plurality of packet header fields”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-7, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20160112371 by Zhou et al (hereinafter Zhou) and in view of US PGPub 20150281098 by Pettit et al (hereinafter Pettit).

Regarding claim 1, Zhou teaches a method for forwarding a packet based on an integrated flow table, wherein the integrated flow table comprises a flow entry (Table 1, discloses a flow table; ¶ 179, discloses a flow entry), the flow entry comprises a mapping relationship between a match item and an operation set, the match item comprises a plurality of packet header fields, the operation set comprises a forwarding operation (¶ 179, a flow table may include a matching field…and an instruction set, where the matching field is a 10-tuple, is an input keyword for packet matching, and may match 36 types of fields, which are used for header field matching, in data packet headers at five layers from an Ethernet layer to a transmission layer…and the instruction set indicates an operation that should be performed on a data packet 
obtaining a first packet (¶ 180, a packet entering the forwarder); 
extracting a plurality of first packet header fields from a packet header of the first packet (¶ 180, If a packet entering the forwarder has a field matching the matching field in the flow table; ¶ 179, matching field is a 10-tuple, is an input keyword for packet matching, and may match 36 types of fields, which are used for header field matching, in data packet headers at five layers from an Ethernet layer to a transmission layer. Although not explicitly stated, since there is header field matching, extraction of the field from the packet must be done), 
wherein the plurality of first packet header fields have same categories as a plurality of packet header fields comprised in one of the plurality of flow entries (¶ 180, a field matching the matching field in the flow table; ¶ 179, matching field is a 10-tuple, is an input keyword for packet matching, and may match 36 types of fields, which are used for header field matching, in data packet headers at five layers from an Ethernet layer to a transmission layer); 
searching the integrated flow table for a target flow entry matching the plurality of first packet header fields, to determine an operation set corresponding to the first packet (¶ 180, If a packet entering the forwarder has a field matching the matching field in the flow table, the forwarder performs an operation on the packet according to the instruction set in the flow table; ¶ 179, a data packet matching the flow entry), 
wherein the operation set corresponding to the first packet further comprises other operations performed on the first packet between the operation of determining the operation set corresponding to the first packet and the forwarding operation (¶ 180, the forwarder performs an operation on the packet according to the instruction set in the flow table; ¶ 179, the instruction 
performing the other operations in the operation set on the first packet, to obtain a second packet corresponding to the first packet (¶ 179, the instruction set indicates an operation that should be performed on a data packet matching the flow entry, and the most basic operation behaviors include…encapsulating and rewriting the packet); 
and forwarding the second packet (¶ 179, the instruction set indicates an operation that should be performed on a data packet matching the flow entry, and the most basic operation behaviors include…forwarding a packet after encapsulating and rewriting the packet).
Although Zhou teaches the integrated flow table and the forwarding operation (¶ 179, discloses forwarding in “forwarding after”), Zhou does not explicitly disclose the integrated flow table comprises a plurality of flow entries, each of the plurality of flow entries comprises a mapping relationship between a match item and an operation set, the match item comprises a plurality of packet header fields, the operation set comprises a forwarding operation.
Pettit in the same or similar field of endeavor teaches a flow table comprises a plurality of flow entries, each of the plurality of flow entries comprises a mapping relationship between a match item and an operation set, the match item comprises a plurality of packet header fields, the operation set comprises a forwarding operation (¶ 75, Each of the flow entries in the exact-match cache matches packets based on at least a 5-tuple from the packet headers (source and destination IP addresses, source and destination transport port numbers, and transport protocol), and in some cases additional header fields or other information (e.g., ingress port, source and destination MAC addresses, etc.). A flow entry in the exact match cache specifies that if a packet 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s teachings with Pettit’s above teachings. The motivation is saving computation resources (Pettit ¶ 19). Known work in one field of endeavor 

Regarding claim 6, the combination teaches the method of claim 1, wherein the other operations comprise one or more of the following operations: an operation of adding a field to a packet header, an operation of deleting a field from a packet header, an operation of modifying content of a field in a packet header, an operation of setting a priority of a packet, or an operation of setting connection tracking (Pettit ¶ 75, modify one or more header fields).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Pettit’s teachings of one or more of the following operations: an operation of modifying content of a field in a packet header. The motivation is saving computation resources (Pettit ¶ 19).

	Regarding claim 7, as shown above Zhou in view of Pettit teaches claim 7 except for but Zhou in one or more different embodiments additionally teaches an apparatus for forwarding a packet based on an integrated flow table, wherein the apparatus comprises: a processor, and a memory coupled to the processor and configured to store a plurality of instructions that, when executed by the processor, causes the processor to (fig. 12 and ¶ 297, 299 and 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhou’s one or more embodiments teachings. The motivation is providing a flexible solution to implement processes.



	Regarding claim 13, as shown above Zhou in view of Pettit teaches claim 13 except for but Zhou in one or more different embodiments additionally teaches a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to (fig. 12 and ¶ 297, 299 and 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhou’s one or more embodiments teachings. The motivation is providing a flexible solution to implement processes.

	Regarding claim 18, claim 18 recite similar limitations of claim 6 and is thus rejected under similar rationale.

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Pettit and in further view of US Patent 9,270,592 by Sites.

Regarding claim 2, the combination teaches the method of claim 1.
Although the combination teaches the packet header of the first packet and the plurality of first packet header fields of the first packet, the combination does not explicitly disclose performing an AND operation on the packet header of the first packet and a mask, to obtain the 
Sites in the same or similar field of endeavor teaches performing an AND operation on a packet header of a first packet and a mask, to obtain a plurality of first packet header fields of the first packet, wherein the mask indicates locations of the plurality of first packet header fields in the packet header of the first packet (col. 4 lines 49-67, identify which data fields in the header of a packet to process…the field selection table 130 specifies…which bits of the header(s) to use. The selected bits are used as part of an input to the hash module 140. For example, an entry in the field selection table 130 may be a bit mask that, when applied to the packet header with a logical AND operation, zeros-out or clears the header bits that are not selected (effectively leaving only the selected field values). In some implementations, the routing module 101 extracts the results into a data structure, an n-tuple, holding the selected field data. In such implementations, the n-tuple is passed to the hash module 140. In some implementations, the bit mask identified by an entry in the field selection table 130 is applied to the header, or to a single contiguous block of bits from the header, and the result is passed to the hash module 140. That is, the entire packet prefix, or a single contiguous block of bits from the packet, is used with bits for non-selected fields simply set to a constant, e.g., zero). By modifying the combination’s teachings of the packet header of the first packet and the plurality of first packet header fields of the first packet with Sites teachings of performing an AND operation on a packet header of a first packet and a mask, to obtain a plurality of first packet header fields of the first packet, wherein the mask indicates locations of the plurality of first packet header fields in the packet header of the first packet, the modification results in performing an AND operation on the packet header of the first packet and a mask, to obtain the plurality of first packet header fields of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Sites above teachings. The motivation is forwarding a packet to a proper destination (Sites col. 9 lines 37-40). Known work in one field of endeavor (Sites prior art) may prompt variations of it for use in either the same field or a different one (Zhou prior art) based on design incentives (forwarding a packet to a proper destination) or other market forces if the variations are predictable to one or ordinary skill in the art.
	
	Regarding claim 8, claim 8 recite similar limitations of claim 2 and additionally recite “the instructions further cause the processor to”. However, Zhou at fig. 12 and ¶ 297, 299 and 300 teaches this and thus claim 8 is rejected under similar rationale.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhou’s one or more embodiments teachings of the instructions further cause the processor to. The motivation is providing a flexible solution to implement processes.

	Regarding claim 14, claim 14 recite similar limitations of claim 2 and additionally recite “the computer program product further causes the apparatus to”. However, Zhou at fig. 12 and ¶ 297, 299 and 300 teaches this and thus claim 14 is rejected under similar rationale.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhou’s one or more embodiments .

Allowable Subject Matter
Claim(s) 3-5, 9-11 and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 2020/0382421 by K et al. discloses a flow table includes one or more flow entries, where each flow entry includes a packet matching criteria and a set of instructions. When an incoming packet matches the packet matching criteria of a flow entry, the corresponding set of instructions of that flow entry are executed. The set of instructions may instruct the switch to perform various operations on the packet including, but not limited to, forwarding the packet to a given port, modifying certain bits in the packet header, encapsulating the packet (¶ 4). As disclosed in ¶ 4, each flow entry has the same forwarding operation (forwarding in “forwarding the packet to a given port”);
US PGPub 2019/0229977 by Bisht et al. discloses a flow table includes one or more flow entries, where each flow entry includes a packet matching criteria and a set of instructions. When an incoming packet matches the packet matching criteria of a flow 
US PGPub 2015/0281125 by Koponen et al. discloses when a matching flow entry is found in the exact-match cache, the process 200 processes (at 215) the packet according to the matched flow entry. As mentioned, the cached flow entries may specify multiple actions to perform on the packet, thus providing the same end result as if the packet was processed by a full processing pipeline with several flow tables over several stages. These actions that may be applied to the packet may include modifying MAC addresses (e.g., for L3 routing operations), logically forwarding a packet to a logical egress port of a logical forwarding element, encapsulating the packet in a tunnel (the determined logical egress port may be embedded in the tunnel encapsulation header fields), sending a packet to a physical egress port, dropping a packet, etc. Because the cached flow entry is performing the actions of multiple stages of processing pipeline, numerous actions may be specified by a single cached entry (¶ 80). As disclosed in ¶ 80, each flow entry has the same forwarding operation (“logically forwarding” in “logically forwarding a packet to a logical egress port of a logical forwarding element”);
US PGPub 2005/0041660 by Pennec et al. discloses a packet header and mask having the same byte length (claim 6);
US PGPub 2018/0083876 by Sharma et al. discloses when a first packet 228 is received by a kernel datapath module…, multi-cache 240 (e.g., one or more cache devices) including multiple flow caches is consulted (¶ 29) and if there is no entry, i.e., no match is found after attempting to find one, the packet 228 is sent to the ovs-vswitchd 218 to obtain instructions for handling the packet 228 (¶ 30) and the ovs-vswitchd 218 checks the tables in an OpenFlow pipeline to determine collective action(s) associated with flow (¶ 31) and then an OVS_PACKET_CMD_EXECUTE command then permits the kernel 236 to execute the action that has been set. That is, the kernel 236 executes its do_execute_actions( ) function so as to forward the first packet 228 to the port (¶ 32); and
US PGPub 2015/0081833 by Pettit et al. discloses packet processor 430 first parses the packet to strip the headers from the packet 715. The classifier 460 then selects the first flow entry 620 and compares its non-wildcard match field values against the corresponding header values and as there is no matching entry, the classifier 460 sends the packet to the OVS daemon 440 (¶ 83) and then sends (at 518) the packet to the kernel module with instructions to perform a set of actions on the packet (¶ 88).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476